                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Agnes Toy, et al.                                              4:19cv325-HSG
                                                       )   Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE ; ORDER
 6   Honeywell Intl., et al.                           )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, /s/ David C. Humen                       , an active member in good standing of the bar of
 9   USDC/EDWI & State TX , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs Agnes Toy and Thomas Toy, Jr. in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Benjamin H. Adams                   an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California. &RFRXQVHO V&DOLIRUQLD6WDWH%DU1XPEHULV 272909
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      302 N. Market Street, Suite 300                       302 N. Market Street, Suite 300
14    Dallas, TX 75202                                      Dallas, TX 75202
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (214) 722-5990                                        (214) 722-5990
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    dhumen@dobslegal.com                                  badams@dobslegal.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24087769     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/11/2019                                               /s/ David C. Humen
22                                                                                   APPLICANT

23
                                                                 S                     DISTRIC
                                     ORDER GRANTING APPLICATION
                                                              ATE                             TC
24                             FOR ADMISSION OF ATTORNEY PRO T
                                                             HAC VICE
                                                                                                         O
                                                                         S




                                                                                                          U
                                                                       ED




25       IT IS HEREBY ORDERED THAT the application of /s/ David C. Humen                       is granted,
                                                                                                           RT




     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney
                                                                                        IED must indicate
                                                                   UNIT




26                                                                               D E N
     appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                                               R NIA




27   designated in the application will constitute notice to the party.

     Dated: 11/20/2019                                                                               liam Jr.
                                                                    NO




28
                                                                                  a y w o o d S. Gil
                                                                                                           FO




                                                                             ge H
                                                                         JudDISTRICT/MAGISTRATE
                                                             UNITED STATES                                    JUDGE
                                                                     RT




                                                                                                           LI




                                                                            ER
                                                                        H




                                                                                                           A




     PRO HAC VICE APPLICATION & ORDER
                                                                                 N                        C 201
                                                                                                         October
                                                                                     D IS T IC T     OF
                                                                                           R
                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                            David Christopher Humen

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 1st day of November, 2013.

            I further certify that the records of this office show that, as of this date



                                            David Christopher Humen



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   21th day of June, 2019.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 2805C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
